Title: [Diary entry: 8 September 1761]
From: Washington, George
To: 

Septr. 8. Sowed 12 Bushels of Ray Grass Seed and 2 Bushels of Hop Trafoil in the Inclosure adjoining the Quarter. The Weather was extreamely dry when it was sowd, however their fell a slight Shower that day—as there did likewise the 10th. but not more

than sufficient to lay the Dust thoroughly. The seed was Harrowed in with a Brush Harrow and it is apprehended buried too deep by that means as none of it appeard till towards the last of the Month after a great deal of Rainy Weather and then of none but the Ray grass. The other is not to be seen at this time Octr. 23d.